DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 03/14/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Van de Ven et al [US 2013/0002157 A1].
In regards to claim 1, Van de Ven discloses a semiconductor light emitting device (Fig. 9 & Paragraph [0082-83]) configured to emit a light comprising: 
first, second, and third LED strings, with each LED string comprising one or more LEDs (Fig. 9, 11e to 14e) having an associated luminophoric medium (Paragraph [0010]); 
a control circuit (Fig. 9, 14-17) can be configured to combine the first, second, and third unsaturated light (Fig. 9, 11e to 14e) to produce the emitted light (Paragraph [0082]), 
Van den Ven does not specify Fig. 9 wherein the first, second, and third LED strings together with their associated luminophoric mediums emit red, blue, and cyan channels respectively, producing first, second, and third unsaturated color points within red, blue, and cyan regions on the 193 1 CIE Chromaticity diagram, respectively, and wherein the cyan channel falls within a region bounded by the Planckian locus, a first constant CCT line of 1800K, a second constant CCT line of 9000K, a line connecting [0. 18,0.55] and [0.27,0.72] and the Spectral locus; with the emitted light having a color point within a 7-step MacAdam ellipse around any point on the black body locus having a correlated color temperature between 1800K and 10000K.
Van den Ven discloses wherein the first, second, and third LED strings together (Fig. 6, 11B-1 to 13) with their associated luminophoric mediums emit red (Fig. 6, 13), blue (Fig. 6, 12), and cyan (Fig. 6, 11b-2) channels respectively, producing first, second, and third unsaturated color points (Paragraph [0075]) within red, blue, and cyan regions (Fig. 6, 11B-1 to 13)  on the 1931 CIE Chromaticity diagram (Abstract & Paragraph [0011]), respectively, and wherein the cyan (Paragraph [0097]) channel falls within a region bounded by the Planckian locus (Paragraph [0045]), a first constant CCT line of 1800K (Fig. 4, 1000K & 10000K & Paragraph [0112 & 0046]), a second constant CCT line of 9000K (Fig. 4, 1000K & 10000K & Paragraph [0046] & claim 22), a line connecting [0. 18,0.55] and [0.27,0.72] and the Spectral locus; with the emitted light having a color point within a 7-step MacAdam ellipse (Paragraph [0046]) around any point on the black body locus (Paragraph [0046]) having a correlated color temperature between 1800K and 10000K (Fig. 4, 1000K to 10000K & Paragraph [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Van de Ven with wherein the first, second, and third LED strings together with their associated luminophoric mediums emit red, blue, and cyan channels respectively, producing first, second, and third unsaturated color points within red, blue, and cyan regions on the 193 1 CIE Chromaticity diagram, respectively, and wherein the cyan channel falls within a region bounded by the Planckian locus, a first constant CCT line of 1800K, a second constant CCT line of 9000K, a line connecting [0. 18,0.55] and [0.27,0.72] and the Spectral locus; with the emitted light having a color point within a 7-step MacAdam ellipse around any point on the black body locus having a correlated color temperature between 1800K and 10000K for purpose of producing a desired intensity and/or color of white light by the first, second and third drive currents can be independently controlled as disclosed by Van de Ven (Paragraph [0006 & 0011]). since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In reAller, 105 USPQ 23 3.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/               Primary Examiner, Art Unit 2844